Matter of Shahid v City of New York (2016 NY Slip Op 08082)





Matter of Shahid v City of New York


2016 NY Slip Op 08082


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-03700
 (Index No. 9612/14)

[*1]In the Matter of Abdus Shahid, appellant,
vCity of New York, respondent.
 


Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow, Ronald E. Sternberg, and Elizabeth Natrella of counsel), for respondent.
Abdus Shahid, Brooklyn, NY, appellant pro se.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to vacate and set aside liens imposed by the respondent upon real property owned by the petitioner for unpaid property taxes and other charges, the petitioner appeals from an order of the Supreme Court, Kings County (Baynes, J.), dated March 5, 2015, which denied his motion for leave to reargue his opposition to the respondent's motion to dismiss the petition, which was granted in a prior order and judgment (one paper) of the same court dated January 9, 2015.
ORDERED that the appeal is dismissed, with costs.
The petitioner's appeal from the order dated March 5, 2015, which denied his motion for leave to reargue his opposition to the respondent's motion to dismiss the petition, must be dismissed, as no appeal lies from an order denying reargument (see Jin C. v Juliana L., 137 AD3d 1063, 1063; Matter of Joyner v New York State Div. of Parole, 114 AD3d 792, 792).
LEVENTHAL, J.P., COHEN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court